DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 06/27/22.
	The reply filed 06/27/22 affects the application, 15/745,552 as follows:
1.      The rejections of the office action mailed 03/31/22 are maintained.
2.     The responsive to applicants’ reply is contained herein below.
Claims 1-9, 16, 18, 20, 26 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 20, 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lin et al. (Current Opinion in Cell Biology 2003, 15:241–246) in view of Imai et al. (US 20070082373 A1), Choi et al. (Aging Cell (2013) 12, pp1062–1072), Laakso et al. (US 20080249103 A1),
Sasaki (Front. Endocrinol. 6:109, 16 July 2015) and Yoon et al. (Cell Metabolism 21, 706–717 (2015)).
Claim 1 is drawn to a method for reducing appetite in subject, the method comprising: systemically administering nicotinamide adenine dinucleotide (NAD) or a pharmaceutically acceptable salt thereof to a target subject, wherein administering NAD or a pharmaceutically acceptable salt thereof increases NAD+ level in blood or hypothalamus and reduces appetite in the subject.
Lin et al. disclose that shortterm feeding of DHEAS (dehydroepiandrosterone sulphate) to rats causes an increase in liver NAD level and the NAD : NADH ratio (see page 244, left col., last paragraph).  Furthermore Lin et al. disclose that this study suggests that a change in the redox state mediated by NAD might be involved in the pleiotropic beneficial effects of DHEAS including, anti-obesity, anti-ageing, and anti-cancer effects (see page 244, left col., last paragraph to right col., 1st paragraph).  This implies or suggests that increasing the NAD level and/or the NAD : NADH ratio would be effective in producing anti-obesity effects or in treating obesity.
Also, Lin et al. disclose that several age-related diseases have been directly or indirectly associated with a change in NAD level or NAD/NADH redox state. As discussed above, the NAD/NADH redox state regulates the co-repressor CtBP activity and therefore plays a role in carcinogenesis (see page 244, right col., 2nd paragraph).  In addition, Lin et al. disclose that NAD depletion is thus suggested to cause the cell destruction in insulin-producing β cells. NAD also plays a role in diabetic vascular dysfunction. Hyperglycaemia induces vascular complications in both type 1 and type 2 diabetes. Hyperglycaemia (excess or high glucose in the blood) causes a decrease in NAD : NADH ratio due to an increase in the carbon flux through the polyol pathway. NAD depletion mediated by PARP1 overactivation also participates in diabetic endothelial dysfunction (see page 244, right col., 2nd paragraph).
The difference between Applicant’s claimed method and the method of Lin et al. is that Lin et al. do not explicitly disclose administering NAD to treat obesity and reducing the appetite in the obese subject. 
However, Lin et al. disclose or suggest that increasing the NAD level and/or the NAD : NADH ratio would be effective in producing anti-obesity effects or in treating obesity.
Imai et al. disclose that nicotinamide adenine dinucleotide (NAD) regulates blood glucose concentration (see paragraphs [0057]-[0060], [0069], and [0070], see also claims 1 and 5).  Furthermore, Imai et al. disclose that NAD can decrease the blood glucose concentration (see pages 6 to 8, [0047]) and [0055]-[0057]; see also claims 1 and 5). Also, Imai et al. disclose that different amounts or doses of the composition comprising the blood glucose concentration-regulating Compound (that includes NAD) can be used (see page 10, [0076]-[0077]).  Furthermore, Imai et al. disclose that NAD can be administered to decrease the concentration of blood glucose.  In addition, Imai et al. disclose typically, the blood glucose concentration-regulating amount is at least about 10 mg/kg (see pages 10-11, [0079]). Also, Imai et al. disclose that suitable routes of administration of their composition include, but are not limited to, oral, intravenous and intraperitoneal (see page 11, [0085]).
Choi et al. disclose that SIRT1 is an NAD+-dependent deacetylase that is implicated in prevention of many age-related diseases including metabolic disorders. As SIRT1 deacetylase activity is dependent on NAD+ levels and the development of compounds that directly activate SIRT1 has been controversial, indirectly activating SIRT1 through enhancing NAD+ bioavailability has received increasing attention (see abstract). Furthermore, Choi et al. disclose that NAD+ levels are reduced in obesity and the aged, but the underlying mechanisms remain unclear (see abstract).  This implies or suggests that increasing the NAD level would be effective in producing anti-obesity effects or in treating obesity.
Laakso et al. disclose that sirtuin mediated disease or disorder refer to a disease, disorder or condition that is associated with a change in the level and/or activity of a sirtuin protein. A Sirt1 mediated disease or disorder refer to a disease, disorder or condition that is associated with a change in the level and/or activity of a SIRT1 protein. Examples of sirtuin or Sirt1 mediated diseases or disorders that involve a level of sirtuin or Sirt1 expression and/or activity that is lower than desired include, for example, aging, stress, diabetes, obesity, neurodegenerative diseases, chemotherapeutic induced neuropathy, neuropathy associated with an ischemic event, ocular diseases and/or disorders, cardiovascular disease, blood clotting disorders, inflammation, flushing, disease associated with abnormal mitochondrial activity, decreased muscle performance, decreased muscle ATP levels, or muscle tissue damage associated with hypoxia or ischemia (see page 8, [0071]).  This implies or suggests that increasing the level and/or activity of a SIRT1 protein (which is dependent on NAD+) would be effective in producing anti-obesity effects or in treating obesity.  Furthermore, Laakso et al. disclose that examples of sirtuin or Sirt1 mediated diseases or disorders that involve a level of sirtuin or SIRT1 (which is dependent on NAD+) expression and/or activity that is higher than desired include, for example, cancer, suppressed appetite, and/or anorexia (see page 8, [0071]).  It should be noted that it would take a higher or increased NAD level to produce a higher or increased expression or activity of SIRT1.
Thus, the afore-mentioned implies or suggests that increasing the NAD level would be effective in reducing or suppressing one’s appetite.
Sasaki discloses that SIRT1 activity can be increased by providing more NAD+ in mice (see page 6, left col., 3rd paragraph).  Also, Sasaki discloses that SIRT1 stimulates energy expenditure, suppresses food intake (i.e.; suppress appetite) and regulates glucose homeostasis in POMC neurons, AgRP neurons, and ventromedial hypothalamic SF1-positive neurons, respectively, partly through improved nutrient/hormone sensing in mice (see page 5, right col., 1st paragraph). Furthermore, Sasaki discloses that aging and diets that promote weight gain suppress hypothalamic SIRT1 function by affecting the levels of both SIRT1 and NAD+, which is required for SIRT1 activity (see page 6, right col., next to last paragraph).
	Yoon et al. disclose that SIRT1-Mediated eNAMPT Secretion from Adipose Tissue Regulates Hypothalamic NAD+ and Function in Mice (see abstract and title).  Furthermore, Yoon et al. disclose that adipose tissue secrete a key NAD+ Yoon et al. disclose or suggest that SIRT1 activity occurs or is expressed in the hypothalamus (see page 711, right col., 2nd paragraph). In addition, Yoon et al. disclose that increases in NAD+ can be observed in hypothalamic nucleus due to the administration of NMN (see page 711, right col., 2nd paragraph).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat obesity in an obese patient or subject, comprising administering nicotinamide adenine dinucleotide (NAD) to said patient or subject such as by oral or intraperitoneal administration (i.e.; systemically) as taught by Imai et al. and thus to also reduce or suppress appetite in the obese patient or subject, because a skilled artisan would expect that the administration of NAD to the obese patient or subject would treat obesity or have anti-obesity effects in said obese patient or subject due to the increase in NAD and/or NAD:NADH ratio as taught by Lin et al. and Choi et al., and to expect that the NAD+ level in blood or hypothalamus would increase, especially since Lin et al. and Choi et al. disclose that increasing the NAD level and/or the NAD : NADH ratio would be effective in producing anti-obesity effects or in treating obesity, and Laakso disclose or suggest that increasing the NAD level would be effective in reducing or suppressing appetite, and Sasaki discloses that SIRT1 activity can be increased by providing more NAD+ in mice and that SIRT1 suppresses food intake (i.e.; suppress appetite) and Yoon et al. disclose or suggest that SIRT1 activity occurs or is expressed in the hypothalamus and that increases in NAD+ can be observed in hypothalamic nucleus, and also since NAD+ circulates in the blood.
One having ordinary skill in the art would have been motivated, to treat obesity in an obese patient or subject, comprising administering nicotinamide adenine dinucleotide (NAD) to said patient or subject such as by oral or intraperitoneal administration (i.e.; systemically) as taught by Imai et al. and thus to also reduce or suppress appetite in the obese patient or subject, because a skilled artisan would expect that the administration of NAD to the obese patient or subject would treat obesity or have anti-obesity effects in said obese patient or subject due to the increase in NAD and/or NAD:NADH ratio as taught by Lin et al. and Choi et al., and to expect that the NAD+ level in blood or hypothalamus would increase, especially since Lin et al. and Choi et al. disclose that increasing the NAD level and/or the NAD : NADH ratio would be effective in producing anti-obesity effects or in treating obesity, and Laakso disclose or suggest that increasing the NAD level would be effective in reducing or suppressing appetite, and Sasaki discloses that SIRT1 activity can be increased by providing more NAD+ in mice and that SIRT1 suppresses food intake (i.e.; suppress appetite) and Yoon et al. disclose or suggest that SIRT1 activity occurs or is expressed in the hypothalamus and that increases in NAD+ can be observed in hypothalamic nucleus, and also since NAD+ circulates in the blood.
It should be noted that it is obvious to expect that a treatment of obese patient would increase the health and/or energy of said obese patient and thus the physical activity of the obese patient.  Also, it should be noted that the Examiner considers the reduction in the intake of food by controlling the food intake pattern of said obese as an inherent property of the NAD. Furthermore, it is obvious to expect that a subject treated for obesity would also reduce the intake of food so as to facilitate or assist said treatment. 
Claims 8, 9, 16, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lin et al., Imai et al., Choi et al., Laakso et al., Sasaki and Yoon et al. as applied in claim 1 above, and further in view of Fujii (US 20110033877 A1).
Claim 8 is drawn to a method for reducing appetite in a subject, the method comprising: systemically administering to a target subject a food composition containing 0.1 mg to 3,000 mg NAD or a sitologically acceptable salt thereof per unit weight (kg) of the target subject, wherein administering NAD or a sitologically acceptable salt thereof increases NAD+ level in blood and reduces appetite in the subject.
The difference between Applicant’s claimed method and the method of Lin et al., Imai et al., Choi et al., Laakso et al., Sasaki and Yoon et al. is that Lin et al., Imai et al., Choi et al., Laakso et al., Sasaki and Yoon et al. do not explicitly disclose administering a food composition that comprises the NAD. 
Fujii discloses that a food composition that comprises a compound or drug can be administered to treat diseases or symptoms of said diseases including impaired glucose tolerance, diabetes and obesity (see page 2, [0041]).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat obesity in an obese patient or subject, comprising administering a food composition comprising nicotinamide adenine dinucleotide (NAD) such as at an amount of 10 or 50 mg/kg as taught by Imai et al. to said obese patient or subject such as by oral or intraperitoneal administration (i.e.; systemically) as taught by Imai et al., and thus to also reduce or suppress appetite in the obese patient or subject, because a skilled artisan would expect that the administration of NAD to the obese patient or subject would treat obesity or have anti-obesity effects in said obese patient or subject due to the increase in NAD and/or NAD:NADH ratio as taught by Lin et al. and Choi et al., and to expect that the NAD+ level in blood or hypothalamus would increase, especially since Lin et al. and Choi et al. disclose that increasing the NAD level and/or the NAD : NADH ratio would be effective in producing anti-obesity effects or in treating obesity, and Laakso disclose or suggest that increasing the NAD level would be effective in reducing or suppressing appetite, because a skilled artisan would expect that the administration of NAD to the obese patient or subject would treat obesity or have anti-obesity effects in said obese patient or subject due to the increase in NAD and/or NAD:NADH ratio as taught by Lin et al. and Choi et al., and to expect that the NAD+ level in blood or hypothalamus would increase, especially since Lin et al. and Choi et al. disclose that increasing the NAD level and/or the NAD : NADH ratio would be effective in producing anti-obesity effects or in treating obesity, and Laakso disclose or suggest that increasing the NAD level would be effective in reducing or suppressing appetite, and Sasaki discloses that SIRT1 activity can be increased by providing more NAD+ in mice and that SIRT1 suppresses food intake (i.e.; suppress appetite) and Yoon et al. disclose or suggest that SIRT1 activity occurs or is expressed in the hypothalamus and that increases in NAD+ can be observed in hypothalamic nucleus, and also since NAD+ circulates in the blood.
One having ordinary skill in the art would have been motivated, to treat obesity in an obese patient or subject, comprising administering a food composition comprising nicotinamide adenine dinucleotide (NAD) such as at an amount of 10 or 50 mg/kg as taught by Imai et al. to said obese patient or subject such as by oral or intraperitoneal administration (i.e.; systemically) as taught by Imai et al., and thus to also reduce or suppress appetite in the obese patient or subject, because a skilled artisan would expect that the administration of NAD to the obese patient or subject would treat obesity or have anti-obesity effects in said obese patient or subject due to the increase in NAD and/or NAD:NADH ratio as taught by Lin et al. and Choi et al., and to expect that the NAD+ level in blood or hypothalamus would increase, especially since Lin et al. and Choi et al. disclose that increasing the NAD level and/or the NAD : NADH ratio would be effective in producing anti-obesity effects or in treating obesity, and Laakso disclose or suggest that increasing the NAD level would be effective in reducing or suppressing appetite, because a skilled artisan would expect that the administration of NAD to the obese patient or subject would treat obesity or have anti-obesity effects in said obese patient or subject due to the increase in NAD and/or NAD:NADH ratio as taught by Lin et al. and Choi et al., and to expect that the NAD+ level in blood or hypothalamus would increase, especially since Lin et al. and Choi et al. disclose that increasing the NAD level and/or the NAD : NADH ratio would be effective in producing anti-obesity effects or in treating obesity, and Laakso disclose or suggest that increasing the NAD level would be effective in reducing or suppressing appetite, and Sasaki discloses that SIRT1 activity can be increased by providing more NAD+ in mice and that SIRT1 suppresses food intake (i.e.; suppress appetite) and Yoon et al. disclose or suggest that SIRT1 activity occurs or is expressed in the hypothalamus and that increases in NAD+ can be observed in hypothalamic nucleus, and also since NAD+ circulates in the blood.
It should be noted that the Examiner considers the reduction in the intake of food by controlling the food intake pattern of said obese as an inherent property of the NAD. Furthermore, it is obvious to expect that a subject treated for obesity would also reduce the intake of food so as to facilitate or assist said treatment. 

Claims 1-7, 20, 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Imai et al. (US 20070082373 A1) in view of Ito et al. (JP 2003327539 A; Machine-English Translation), Lin et al. (Current Opinion in Cell Biology 2003, 15:241–246), Choi et al. (Aging Cell (2013) 12, pp1062–1072), Laakso et al. (US 20080249103 A1), Sasaki (Front. Endocrinol. 6:109, 16 July 2015) and Yoon et al. (Cell Metabolism 21, 706–717 (2015)).
Claim 1 is drawn to a method for reducing appetite in subject, the method comprising: systemically administering nicotinamide adenine dinucleotide (NAD) or a pharmaceutically acceptable salt thereof to a target subject, wherein administering NAD or a pharmaceutically acceptable salt thereof increases NAD+ level in blood or hypothalamus and reduces appetite in the subject.
Imai et al. disclose that nicotinamide adenine dinucleotide (NAD) regulates blood glucose concentration (see paragraphs [0057]-[0060], [0069], and [0070], see also claims 1 and 5).  Furthermore, Imai et al. disclose that NAD can decrease the blood glucose concentration (see pages 6 to 8, [0047]) and [0055]-[0057]; see also claims 1 and 5). Also, Imai et al. disclose that different amounts or doses of the composition comprising the blood glucose concentration-regulating Compound (that includes NAD) can be used (see page 10, [0076]-[0077]).  Furthermore, Imai et al. disclose that NAD can be administered to decrease the concentration of blood glucose.  In addition, Imai et al. disclose typically, the blood glucose concentration-regulating amount is at least about 10 mg/kg (see pages 10-11, [0079]). Also, Imai et al. disclose that suitable routes of administration of their composition include, but are not limited to, oral, intravenous and intraperitoneal (see page 11, [0085]).
The difference between Applicant’s claimed method and the method of Imai et al. is that Imai et al. do not explicitly disclose administering NAD to treat obesity and reducing the appetite in the obese subject. 
Lin et al. disclose that shortterm feeding of DHEAS (dehydroepiandrosterone sulphate) to rats causes an increase in liver NAD level and the NAD : NADH ratio (see page 244, left col., last paragraph).  Furthermore Lin et al. disclose that this study suggests that a change in the redox state mediated by NAD might be involved in the pleiotropic beneficial effects of DHEAS including, anti-obesity, anti-ageing, and anti-cancer effects (see page 244, left col., last paragraph to right col., 1st paragraph).  This implies or suggests that increasing the NAD level and/or the NAD : NADH ratio would be effective in producing anti-obesity effects or in treating obesity.
Also, Lin et al. disclose that several age-related diseases have been directly or indirectly associated with a change in NAD level or NAD/NADH redox state. As discussed above, the NAD/NADH redox state regulates the co-repressor CtBP activity and therefore plays a role in carcinogenesis (see page 244, right col., 2nd paragraph).  In addition, Lin et al. disclose that NAD depletion is thus suggested to cause the cell destruction in insulin-producing β cells. NAD also plays a role in diabetic vascular dysfunction. Hyperglycaemia induces vascular complications in both type 1 and type 2 diabetes. Hyperglycaemia (excess or high glucose in the blood) causes a decrease in NAD : NADH ratio due to an increase in the carbon flux through the polyol pathway. NAD depletion mediated by PARP1 overactivation also participates in diabetic endothelial dysfunction (see page 244, right col., 2nd paragraph).
 Ito et al. disclose that an oral dose composition capable of inhibiting a blood sugar increase, having an effect of preventing diabetes or resisting obesity, having an excellent taste and food value, and capable of being easily ingested, by taking it together with other food and drink at the same time, or before or after the taking thereof, so as to inhibit assimilation of sugar contained in the other food and drink (see abstract).  Furthermore, Ito et al. disclose that people who suffer from obesity and diabetes which are considered to be caused by over-nutrition are rapidly increasing. In particular, carbohydrate intake and the action of insulin have attracted attention as a mechanism for the development of obesity. Specifically, when carbohydrates in food are digested and glucose produced is absorbed into the blood and the blood sugar (glucose) level rises, insulin is secreted from the pancreas by the stimulation. Blood glucose is taken up by fat cells and converted to fat by the action of insulin. As a result, fat accumulation in fat cells occurs, and the fat cells become large and cause obesity as represented by visceral fat accumulation type. Furthermore, the fattened fat cells produce physiologically active substances that induce insulin resistance. For this reason, the responsiveness to insulin is reduced, and the postprandial elevated blood glucose level is sustained for a long time, leading to diabetes (see Description, page 1 of 5, [0002]).  In addition, Ito et al. disclose that therefore, in order to prevent obesity and diabetes, it is necessary to prevent excessive intake of carbohydrates to prevent hyperglycemia. By suppressing the rapid rise in blood sugar level, the secretion of insulin is also reduced, the amount of fat synthesis in fat cells is reduced, and obesity can be prevented and ameliorated.  However, dietary restrictions such as restriction of intake of foods rich in carbohydrates and restriction of calories cause excessive stress, which is difficult to continue (see Description, page 1 of 5, [0003]).
Choi et al. disclose that SIRT1 is an NAD+-dependent deacetylase that is implicated in prevention of many age-related diseases including metabolic disorders. As SIRT1 deacetylase activity is dependent on NAD+ levels and the development of compounds that directly activate SIRT1 has been controversial, indirectly activating SIRT1 through enhancing NAD+ bioavailability has received increasing attention (see abstract). Furthermore, Choi et al. disclose that NAD+ levels are reduced in obesity and the aged, but the underlying mechanisms remain unclear (see abstract).  This implies or suggests that increasing the NAD level would be effective in producing anti-obesity effects or in treating obesity.
Laakso et al. disclose that sirtuin mediated disease or disorder refer to a disease, disorder or condition that is associated with a change in the level and/or activity of a sirtuin protein. A Sirt1 mediated disease or disorder refer to a disease, disorder or condition that is associated with a change in the level and/or activity of a SIRT1 protein. Examples of sirtuin or Sirt1 mediated diseases or disorders that involve a level of sirtuin or Sirt1 expression and/or activity that is lower than desired include, for example, aging, stress, diabetes, obesity, neurodegenerative diseases, chemotherapeutic induced neuropathy, neuropathy associated with an ischemic event, ocular diseases and/or disorders, cardiovascular disease, blood clotting disorders, inflammation, flushing, disease associated with abnormal mitochondrial activity, decreased muscle performance, decreased muscle ATP levels, or muscle tissue damage associated with hypoxia or ischemia (see page 8, [0071]).  This implies or suggests that increasing the level and/or activity of a SIRT1 protein (which is dependent on NAD+) would be effective in producing anti-obesity effects or in treating obesity.  Furthermore, Laakso et al. disclose that examples of sirtuin or Sirt1 mediated diseases or disorders that involve a level of sirtuin or SIRT1 (which is dependent on NAD+) expression and/or activity that is higher than desired include, for example, cancer, suppressed appetite, and/or anorexia (see page 8, [0071]).  It should be noted that it would take a higher or increased NAD level to produce a higher or increased expression or activity of SIRT1.
Thus, the aforementioned implies or suggests that increasing the NAD level would be effective in reducing or suppressing one’s appetite.
Sasaki discloses that SIRT1 activity can be increased by providing more NAD+ in mice (see page 6, left col., 3rd paragraph).  Also, Sasaki discloses that SIRT1 stimulates energy expenditure, suppresses food intake (i.e.; suppress appetite) and regulates glucose homeostasis in POMC neurons, AgRP neurons, and ventromedial hypothalamic SF1-positive neurons, respectively, partly through improved nutrient/hormone sensing in mice (see page 5, right col., 1st paragraph). Furthermore, Sasaki discloses that aging and diets that promote weight gain suppress hypothalamic SIRT1 function by affecting the levels of both SIRT1 and NAD+, which is required for SIRT1 activity (see page 6, right col., next to last paragraph).
Yoon et al. disclose that SIRT1-Mediated eNAMPT Secretion from Adipose Tissue Regulates Hypothalamic NAD+ and Function in Mice (see abstract and title).  Furthermore, Yoon et al. disclose that adipose tissue secrete a key NAD+ Yoon et al. disclose or suggest that SIRT1 activity occurs or is expressed in the hypothalamus (see page 711, right col., 2nd paragraph). In addition, Yoon et al. disclose that increases in NAD+ can be observed in hypothalamic nucleus due to the administration of NMN (see page 711, right col., 2nd paragraph).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Imai et al., Lin et al., Ito et al., Choi et al., Laakso et al., Sasaki and Yoon et al. to treat obesity in an obese patient or subject such as an obese patient or subject with hyperglycemia (high blood glucose) and diabetes, comprising administering nicotinamide adenine dinucleotide (NAD) to said obese patient or subject such as by oral or intraperitoneal administration (i.e.; systemically), and thus to also reduce or suppress appetite in the obese patient or subject, because a skilled artisan would expect that the administration of NAD to the patient or subject would treat obesity or have anti-obesity effects in said obese patient or subject due to the increase in NAD and/or NAD:NADH ratio as taught by Lin et al. and Choi et al. and to also expect that by decreasing the blood glucose concentration or level in a patient or subject due to NAD administration as taught by Imai et al. would also treat the obesity and hyperglycemia which is characterized by high glucose in the blood and which causes a decrease in NAD : NADH ratio as taught by Lin et al., especially since Lin et al. and Choi et al. disclose that increasing the NAD level and/or the NAD : NADH ratio would be effective in producing anti-obesity effects or in treating obesity and Ito et al. disclose that decreasing or reducing the elevation or rise blood glucose levels can ameliorate or treat obesity, and Laakso disclose or suggest that increasing the NAD level would be effective in reducing or suppressing appetite, and Sasaki discloses that SIRT1 activity can be increased by providing more NAD+ in mice and that SIRT1 suppresses food intake (i.e.; suppress appetite) and Yoon et al. disclose or suggest that SIRT1 activity occurs or is expressed in the hypothalamus and that increases in NAD+ can be observed in hypothalamic nucleus, and also since NAD+ circulates in the blood.
One having ordinary skill in the art would have been motivated, in view of Imai et al., Lin et al., Ito et al., Choi et al., Laakso et al., Sasaki and Yoon et al. to treat obesity in an obese patient or subject such as an obese patient or subject with hyperglycemia (high blood glucose) and diabetes, comprising administering nicotinamide adenine dinucleotide (NAD) to said obese patient or subject such as by oral or intraperitoneal administration (i.e.; systemically), and thus to also reduce or suppress appetite in the obese patient or subject, because a skilled artisan would expect that the administration of NAD to the patient or subject would treat obesity or have anti-obesity effects in said obese patient or subject due to the increase in NAD and/or NAD:NADH ratio as taught by Lin et al. and Choi et al. and to also expect that by decreasing the blood glucose concentration or level in a patient or subject due to NAD administration as taught by Imai et al. would also treat the obesity and hyperglycemia which is characterized by high glucose in the blood and which causes a decrease in NAD : NADH ratio as taught by Lin et al., especially since Lin et al. and Choi et al. disclose that increasing the NAD level and/or the NAD : NADH ratio would be effective in producing anti-obesity effects or in treating obesity and Ito et al. disclose that decreasing or reducing the elevation or rise blood glucose levels can ameliorate or treat obesity, and Laakso disclose or suggest that increasing the NAD level would be effective in reducing or suppressing appetite, and Sasaki discloses that SIRT1 activity can be increased by providing more NAD+ in mice and that SIRT1 suppresses food intake (i.e.; suppress appetite) and Yoon et al. disclose or suggest that SIRT1 activity occurs or is expressed in the hypothalamus and that increases in NAD+ can be observed in hypothalamic nucleus, and also since NAD+ circulates in the blood.
It should be noted that it is obvious to expect that a treatment of obese patient would increase the health and/or energy of said obese patient and thus the physical activity of the obese patient.  Also, it should be noted that the Examiner considers the reduction in the intake of food by controlling the food intake pattern of said obese as an inherent property of the NAD. Furthermore, it is obvious to expect that a subject treated for obesity would also reduce the intake of food so as to facilitate or assist said treatment. 

Claims 8, 9, 16, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Imai et al., Lin et al., Ito et al., Choi et al., Laakso et al., Sasaki and Yoon et al. as applied in claim 1 above, and further in view of Fujii (US 20110033877 A1). 
Claim 8 is drawn to a method for improving symptoms of obesity in an obese subject, the method comprising: systemically administering to a target obese subject a food composition containing 0.1 mg to 3,000 mg NAD or a sitologically acceptable salt thereof per unit weight (kg) of the target obese subject, wherein administering NAD or a pharmaceutically acceptable salt thereof reduces appetite in the obese subject.
The difference between Applicant’s claimed method and the method of Imai et al., Lin et al., Ito et al., Choi et al., Laakso et al., Sasaki and Yoon et al. is that Imai et al., Lin et al., Ito et al., Choi et al., Laakso et al., Sasaki and Yoon et al. do not explicitly disclose administering a food composition that comprises the NAD. 
Fujii discloses that a food composition that comprises a compound or drug can be administered to treat diseases or symptoms of said diseases including impaired glucose tolerance, diabetes and obesity (see page 2, [0041]).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Imai et al., Lin et al., Ito et al., Choi et al., Laakso et al., Sasaki, Yoon et al. and Fujii  to treat obesity in an obese patient or subject such as an obese patient or subject with hyperglycemia (high blood glucose) and diabetes, comprising administering a food composition comprising nicotinamide adenine dinucleotide (NAD) to said obese patient or subject such as by oral or intraperitoneal administration (i.e.; systemically), and thus to also reduce or suppress appetite in the obese patient or subject, because a skilled artisan would expect that the administration of NAD to the patient or subject would treat obesity or have anti-obesity effects in said obese patient or subject due to the increase in NAD and/or NAD:NADH ratio as taught by Lin et al. and Choi et al. and to also expect that by decreasing the blood glucose concentration or level in a patient or subject due to NAD administration as taught by Imai et al. would also treat the obesity and hyperglycemia which is characterized by high glucose in the blood and which causes a decrease in NAD : NADH ratio as taught by Lin et al., especially since Lin et al. and Choi et al. disclose that increasing the NAD level and/or the NAD : NADH ratio would be effective in producing anti-obesity effects or in treating obesity and Ito et al. disclose that decreasing or reducing the elevation or rise blood glucose levels can ameliorate or treat obesity, and Laakso disclose or suggest that increasing the NAD level would be effective in reducing or suppressing appetite, and Sasaki discloses that SIRT1 activity can be increased by providing more NAD+ in mice and that SIRT1 suppresses food intake (i.e.; suppress appetite) and Yoon et al. disclose or suggest that SIRT1 activity occurs or is expressed in the hypothalamus and that increases in NAD+ can be observed in hypothalamic nucleus, and also since NAD+ circulates in the blood.
One having ordinary skill in the art would have been motivated, in view of Imai et al., Lin et al., Ito et al., Choi et al., Laakso et al., Sasaki, Yoon et al. and Fujii  to treat obesity in an obese patient or subject such as an obese patient or subject with hyperglycemia (high blood glucose) and diabetes, comprising administering a food composition comprising nicotinamide adenine dinucleotide (NAD) to said obese patient or subject such as by oral or intraperitoneal administration (i.e.; systemically), and thus to also reduce or suppress appetite in the obese patient or subject, because a skilled artisan would expect that the administration of NAD to the patient or subject would treat obesity or have anti-obesity effects in said obese patient or subject due to the increase in NAD and/or NAD:NADH ratio as taught by Lin et al. and Choi et al. and to also expect that by decreasing the blood glucose concentration or level in a patient or subject due to NAD administration as taught by Imai et al. would also treat the obesity and hyperglycemia which is characterized by high glucose in the blood and which causes a decrease in NAD : NADH ratio as taught by Lin et al., especially since Lin et al. and Choi et al. disclose that increasing the NAD level and/or the NAD : NADH ratio would be effective in producing anti-obesity effects or in treating obesity and Ito et al. disclose that decreasing or reducing the elevation or rise blood glucose levels can ameliorate or treat obesity, and Laakso disclose or suggest that increasing the NAD level would be effective in reducing or suppressing appetite, and Sasaki discloses that SIRT1 activity can be increased by providing more NAD+ in mice and that SIRT1 suppresses food intake (i.e.; suppress appetite) and Yoon et al. disclose or suggest that SIRT1 activity occurs or is expressed in the hypothalamus and that increases in NAD+ can be observed in hypothalamic nucleus, and also since NAD+ circulates in the blood.
It should be noted that the Examiner considers the reduction in the intake of food by controlling the food intake pattern of said obese as an inherent property of the NAD. Furthermore, it is obvious to expect that a subject treated for obesity would also reduce the intake of food so as to facilitate or assist said treatment. 
Response to Arguments
Applicant's arguments with respect to claims 1-9, 16, 18, 20, 26 have been considered but are not found convincing.
The Applicant argues that the present inventors have measured NAD+ levels in the plasma and hypothalamus of mice fed a high-fat diet (HFD), and compared the NAD+ levels
with those of mice fed a normal diet (ND). As a result, it was observed that the NAD+ levels in the blood and the hypothalamus of the brain, which is the control center for appetite and body weight, were significantly reduced in the obese mice which were fed the HFD for 20 weeks, compared to the mice fed the ND (FIG. 1). Therefore, it was proven that the NAD+ deficiency is accompanied by the obesity caused by a high-fat diet. Applicant’s specification at paragraph [0038] (referencing US 2018/0207190) (see also FIG. 1). Applicant respectfully submits that none of the cited references, alone or in combination with one another, disclose or suggest a correlation of increasing NAD” levels in blood or hypothalamus with a reduction in appetite in a subject. 
	However, Sasaki also discloses that NAD+ content in the brain decreases with age in humans and in mice (113, 114). In mice, hypothalamic NAD+ content is significantly decreased in diet-induced obesity (after 4 weeks of a high-fat, high-sucrose diet) and in genetically induced obesity (with a homozygous db mutation) (see page 6, left col., 2nd paragraph). That is, the deceased in NAD+ levels of mice fed a high-fat diet (HFD) were known or disclosed in the prior art (as disclosed by Sasaki) before Applicant. Furthermore, Laakso disclose or suggest that increasing the NAD level would be effective in reducing or suppressing appetite.
Moreover, as set forth, in the above rejection, one having ordinary skill in the art would have been motivated, to treat obesity in an obese patient or subject, comprising administering nicotinamide adenine dinucleotide (NAD) to said patient or subject such as by oral or intraperitoneal administration (i.e.; systemically) as taught by Imai et al. and thus to also reduce or suppress appetite in the obese patient or subject, because a skilled artisan would expect that the administration of NAD to the obese patient or subject would treat obesity or have anti-obesity effects in said obese patient or subject due to the increase in NAD and/or NAD:NADH ratio as taught by Lin et al. and Choi et al., and to expect that the NAD+ level in blood or hypothalamus would increase, especially since Lin et al. and Choi et al. disclose that increasing the NAD level and/or the NAD : NADH ratio would be effective in producing anti-obesity effects or in treating obesity, and Laakso disclose or suggest that increasing the NAD level would be effective in reducing or suppressing appetite, and Sasaki discloses that SIRT1 activity can be increased by providing more NAD+ in mice and that SIRT1 suppresses food intake (i.e.; suppress appetite) and Yoon et al. disclose or suggest that SIRT1 activity occurs or is expressed in the hypothalamus and that increases in NAD+ can be observed in hypothalamic nucleus, and also since NAD+ circulates in the blood.
The Applicant argues that Lin fails to disclose or suggest a correlation between the effect of reducing appetite and NAD+ level in blood or hypothalamus.
However, the above rejection was made by applying Lin et al., Imai et al., Choi et al., Laakso et al., Sasaki and Yoon et al. references. And thus, Lin et al. do not have to disclose or suggest a correlation between the effect of reducing appetite and NAD+ level in blood or hypothalamus. But, Lin et al. disclose or suggest that increasing the NAD level and/or the NAD : NADH ratio would be effective in producing anti-obesity effects or in treating obesity. And Consequently, as set forth, in the above rejection, one having ordinary skill in the art would have been motivated, to treat obesity in an obese patient or subject, comprising administering nicotinamide adenine dinucleotide (NAD) to said patient or subject such as by oral or intraperitoneal administration (i.e.; systemically) as taught by Imai et al. and thus to also reduce or suppress appetite in the obese patient or subject, because a skilled artisan would expect that the administration of NAD to the obese patient or subject would treat obesity or have anti-obesity effects in said obese patient or subject due to the increase in NAD and/or NAD:NADH ratio as taught by Lin et al. and Choi et al., and to expect that the NAD+ level in blood or hypothalamus would increase, especially since Lin et al. and Choi et al. disclose that increasing the NAD level and/or the NAD : NADH ratio would be effective in producing anti-obesity effects or in treating obesity, and Laakso disclose or suggest that increasing the NAD level would be effective in reducing or suppressing appetite, and Sasaki discloses that SIRT1 activity can be increased by providing more NAD+ in mice and that SIRT1 suppresses food intake (i.e.; suppress appetite) and Yoon et al. disclose or suggest that SIRT1 activity occurs or is expressed in the hypothalamus and that increases in NAD+ can be observed in hypothalamic nucleus, and also since NAD+ circulates in the blood.
The Applicant argues that Imai does not discloses that increasing NAD+ levels in blood or hypothalamus results in reducing appetite.
However, the above rejection was made by applying Lin et al., Imai et al., Choi et al., Laakso et al., Sasaki and Yoon et al. references. And thus, Imai et al. do not have to disclose or suggest that increasing NAD+ levels in blood or hypothalamus results in reducing appetite.
More importantly, Imai et al. disclose that nicotinamide adenine dinucleotide (NAD) regulates blood glucose concentration (see paragraphs [0057]-[0060], [0069], and [0070], see also claims 1 and 5).  Furthermore, Imai et al. disclose that NAD can decrease the blood glucose concentration (see pages 6 to 8, [0047]) and [0055]-[0057]; see also claims 1 and 5). Also, Imai et al. disclose that different amounts or doses of the composition comprising the blood glucose concentration-regulating Compound (that includes NAD) can be used (see page 10, [0076]-[0077]).  Furthermore, Imai et al. disclose that NAD can be administered to decrease the concentration of blood glucose.  In addition, Imai et al. disclose typically, the blood glucose concentration-regulating amount is at least about 10 mg/kg (see pages 10-11, [0079]). Also, Imai et al. disclose that suitable routes of administration of their composition include, but are not limited to, oral, intravenous and intraperitoneal (see page 11, [0085]). Consequently, as set forth, in the above rejection, one having ordinary skill in the art would have been motivated, to treat obesity in an obese patient or subject, comprising administering nicotinamide adenine dinucleotide (NAD) to said patient or subject such as by oral or intraperitoneal administration (i.e.; systemically) as taught by Imai et al. and thus to also reduce or suppress appetite in the obese patient or subject, because a skilled artisan would expect that the administration of NAD to the obese patient or subject would treat obesity or have anti-obesity effects in said obese patient or subject due to the increase in NAD and/or NAD:NADH ratio as taught by Lin et al. and Choi et al., and to expect that the NAD+ level in blood or hypothalamus would increase, especially since Lin et al. and Choi et al. disclose that increasing the NAD level and/or the NAD : NADH ratio would be effective in producing anti-obesity effects or in treating obesity, and Laakso disclose or suggest that increasing the NAD level would be effective in reducing or suppressing appetite, and Sasaki discloses that SIRT1 activity can be increased by providing more NAD+ in mice and that SIRT1 suppresses food intake (i.e.; suppress appetite) and Yoon et al. disclose or suggest that SIRT1 activity occurs or is expressed in the hypothalamus and that increases in NAD+ can be observed in hypothalamic nucleus, and also since NAD+ circulates in the blood.
The Applicant argues that Choi fails to disclose a correlation between the effect of reducing appetite and NAD+ level in blood or hypothalamus.
However, the above rejection was made by applying Lin et al., Imai et al., Choi et al., Laakso et al., Sasaki and Yoon et al. references. And thus, Choi et al. do not have to disclose a correlation between the effect of reducing appetite and NAD+ level in blood or hypothalamus.
More importantly, Choi et al. disclose that SIRT1 is an NAD+-dependent deacetylase that is implicated in prevention of many age-related diseases including metabolic disorders. As SIRT1 deacetylase activity is dependent on NAD+ levels and the development of compounds that directly activate SIRT1 has been controversial, indirectly activating SIRT1 through enhancing NAD+ bioavailability has received increasing attention (see abstract). Furthermore, Choi et al. disclose that NAD+ levels are reduced in obesity and the aged, but the underlying mechanisms remain unclear (see abstract).  This implies or suggests that increasing the NAD level would be effective in producing anti-obesity effects or in treating obesity. Consequently, as set forth, in the above rejection, one having ordinary skill in the art would have been motivated, to treat obesity in an obese patient or subject, comprising administering nicotinamide adenine dinucleotide (NAD) to said patient or subject such as by oral or intraperitoneal administration (i.e.; systemically) as taught by Imai et al. and thus to also reduce or suppress appetite in the obese patient or subject, because a skilled artisan would expect that the administration of NAD to the obese patient or subject would treat obesity or have anti-obesity effects in said obese patient or subject due to the increase in NAD and/or NAD:NADH ratio as taught by Lin et al. and Choi et al., and to expect that the NAD+ level in blood or hypothalamus would increase, especially since Lin et al. and Choi et al. disclose that increasing the NAD level and/or the NAD : NADH ratio would be effective in producing anti-obesity effects or in treating obesity, and Laakso disclose or suggest that increasing the NAD level would be effective in reducing or suppressing appetite, and Sasaki discloses that SIRT1 activity can be increased by providing more NAD+ in mice and that SIRT1 suppresses food intake (i.e.; suppress appetite) and Yoon et al. disclose or suggest that SIRT1 activity occurs or is expressed in the hypothalamus and that increases in NAD+ can be observed in hypothalamic nucleus, and also since NAD+ circulates in the blood.    
The Applicant argues that Choi does not provide any data which shows that restoring or increasing hepatic NAD’ levels and SIRT1 activity induces the effect of reducing appetite.
However, the above rejection was made by applying Lin et al., Imai et al., Choi et al., Laakso et al., Sasaki and Yoon et al. references. And thus, Choi et al. do not have to provide any data which shows that restoring or increasing hepatic NAD’ levels and SIRT1 activity induces the effect of reducing appetite. More importantly, Choi et al. disclose that SIRT1 is an NAD+-dependent deacetylase that is implicated in prevention of many age-related diseases including metabolic disorders. As SIRT1 deacetylase activity is dependent on NAD+ levels and the development of compounds that directly activate SIRT1 has been controversial, indirectly activating SIRT1 through enhancing NAD+ bioavailability has received increasing attention (see abstract). Furthermore, Choi et al. disclose that NAD+ levels are reduced in obesity and the aged, but the underlying mechanisms remain unclear (see abstract).  This implies or suggests that increasing the NAD level would be effective in producing anti-obesity effects or in treating obesity. Consequently, as set forth, in the above rejection, one having ordinary skill in the art would have been motivated, to treat obesity in an obese patient or subject, comprising administering nicotinamide adenine dinucleotide (NAD) to said patient or subject such as by oral or intraperitoneal administration (i.e.; systemically) as taught by Imai et al. and thus to also reduce or suppress appetite in the obese patient or subject, because a skilled artisan would expect that the administration of NAD to the obese patient or subject would treat obesity or have anti-obesity effects in said obese patient or subject due to the increase in NAD and/or NAD:NADH ratio as taught by Lin et al. and Choi et al., and to expect that the NAD+ level in blood or hypothalamus would increase, especially since Lin et al. and Choi et al. disclose that increasing the NAD level and/or the NAD : NADH ratio would be effective in producing anti-obesity effects or in treating obesity, and Laakso disclose or suggest that increasing the NAD level would be effective in reducing or suppressing appetite, and Sasaki discloses that SIRT1 activity can be increased by providing more NAD+ in mice and that SIRT1 suppresses food intake (i.e.; suppress appetite) and Yoon et al. disclose or suggest that SIRT1 activity occurs or is expressed in the hypothalamus and that increases in NAD+ can be observed in hypothalamic nucleus, and also since NAD+ circulates in the blood.    
The Applicant argues that combining Choi with Laakso do not disclose or suggest that increasing NAD+ level in blood or hypothalamus induces the effect of reducing appetite.
However, the above rejection was made by applying Lin et al., Imai et al., Choi et al., Laakso et al., Sasaki and Yoon et al. references. And, Laakso et al. disclose or suggests that increasing the NAD level would be effective in reducing or suppressing one’s appetite. That is, Laakso et al. disclose that sirtuin mediated disease or disorder refer to a disease, disorder or condition that is associated with a change in the level and/or activity of a sirtuin protein. A Sirt1 mediated disease or disorder refer to a disease, disorder or condition that is associated with a change in the level and/or activity of a SIRT1 protein. Examples of sirtuin or Sirt1 mediated diseases or disorders that involve a level of sirtuin or Sirt1 expression and/or activity that is lower than desired include, for example, aging, stress, diabetes, obesity, neurodegenerative diseases, chemotherapeutic induced neuropathy, neuropathy associated with an ischemic event, ocular diseases and/or disorders, cardiovascular disease, blood clotting disorders, inflammation, flushing, disease associated with abnormal mitochondrial activity, decreased muscle performance, decreased muscle ATP levels, or muscle tissue damage associated with hypoxia or ischemia (see page 8, [0071]).  This implies or suggests that increasing the level and/or activity of a SIRT1 protein (which is dependent on NAD+) would be effective in producing anti-obesity effects or in treating obesity.  Furthermore, Laakso et al. disclose that examples of sirtuin or Sirt1 mediated diseases or disorders that involve a level of sirtuin or SIRT1 (which is dependent on NAD+) expression and/or activity that is higher than desired include, for example, cancer, suppressed appetite, and/or anorexia (see page 8, [0071]).  It should be noted that it would take a higher or increased NAD level to produce a higher or increased expression or activity of SIRT1.
Thus, the afore-mentioned implies or suggests that increasing the NAD level would be effective in reducing or suppressing one’s appetite. Consequently, as set forth, in the above rejection, one having ordinary skill in the art would have been motivated, to treat obesity in an obese patient or subject, comprising administering nicotinamide adenine dinucleotide (NAD) to said patient or subject such as by oral or intraperitoneal administration (i.e.; systemically) as taught by Imai et al. and thus to also reduce or suppress appetite in the obese patient or subject, because a skilled artisan would expect that the administration of NAD to the obese patient or subject would treat obesity or have anti-obesity effects in said obese patient or subject due to the increase in NAD and/or NAD:NADH ratio as taught by Lin et al. and Choi et al., and to expect that the NAD+ level in blood or hypothalamus would increase, especially since Lin et al. and Choi et al. disclose that increasing the NAD level and/or the NAD : NADH ratio would be effective in producing anti-obesity effects or in treating obesity, and Laakso disclose or suggest that increasing the NAD level would be effective in reducing or suppressing appetite, and Sasaki discloses that SIRT1 activity can be increased by providing more NAD+ in mice and that SIRT1 suppresses food intake (i.e.; suppress appetite) and Yoon et al. disclose or suggest that SIRT1 activity occurs or is expressed in the hypothalamus and that increases in NAD+ can be observed in hypothalamic nucleus, and also since NAD+ circulates in the blood.
              The Applicant argues that nothing appears to be said about NAD+ administration in Sasaki.
However, the above rejection was made by applying Lin et al., Imai et al., Choi et al., Laakso et al., Sasaki and Yoon et al. references. And thus, Sasaki do not have disclose information about NAD+ administration. More importantly, Sasaki discloses that SIRT1 activity can be increased by providing more NAD+ in mice (see page 6, left col., 3rd paragraph).  Also, Sasaki discloses that SIRT1 stimulates energy expenditure, suppresses food intake (i.e.; suppress appetite) and regulates glucose homeostasis in POMC neurons, AgRP neurons, and ventromedial hypothalamic SF1-positive neurons, respectively, partly through improved nutrient/hormone sensing in mice (see page 5, right col., 1st paragraph). Furthermore, Sasaki discloses that aging and diets that promote weight gain suppress hypothalamic SIRT1 function by affecting the levels of both SIRT1 and NAD+, which is required for SIRT1 activity (see page 6, right col., next to last paragraph). Consequently, as set forth, in the above rejection, one having ordinary skill in the art would have been motivated, to treat obesity in an obese patient or subject, comprising administering nicotinamide adenine dinucleotide (NAD) to said patient or subject such as by oral or intraperitoneal administration (i.e.; systemically) as taught by Imai et al. and thus to also reduce or suppress appetite in the obese patient or subject, because a skilled artisan would expect that the administration of NAD to the obese patient or subject would treat obesity or have anti-obesity effects in said obese patient or subject due to the increase in NAD and/or NAD:NADH ratio as taught by Lin et al. and Choi et al., and to expect that the NAD+ level in blood or hypothalamus would increase, especially since Lin et al. and Choi et al. disclose that increasing the NAD level and/or the NAD : NADH ratio would be effective in producing anti-obesity effects or in treating obesity, and Laakso disclose or suggest that increasing the NAD level would be effective in reducing or suppressing appetite, and Sasaki discloses that SIRT1 activity can be increased by providing more NAD+ in mice and that SIRT1 suppresses food intake (i.e.; suppress appetite) and Yoon et al. disclose or suggest that SIRT1 activity occurs or is expressed in the hypothalamus and that increases in NAD+ can be observed in hypothalamic nucleus, and also since NAD+ circulates in the blood.
The Applicant argues that importantly, and in contrast to Sasaki, Applicant provides two references published prior to the priority date of the present application to show that inhibition of hypothalamic Sirt1 shows to decrease food intake and body weight gain. These references are attached as Appendices 1 and 2. The reference at Exhibit 1 (Dietrich et al, 2010) discloses that when a Sirtl inhibiter (EX-527) was injected either peripherally (i.p., 10 mg/kg) or directly into the brain (i.c.v., 15 nmol/mouse), it decreased both food intake during the dark cycle and ghrelin-induced food intake (page 11815, Abstract). The reference at Exhibit 2 (Cakir et al., 2009) discloses that pharmacological inhibition or siRNA mediated knock down of hypothalamic Sirt1 showed to decrease food intake and body weight gain.
However, the above rejection was made by applying Lin et al., Imai et al., Choi et al., Laakso et al., Sasaki and Yoon et al. references, not Dietrich et al. or Cakir et al. references. Thus, it does not matter whether Dietrich et al. disclose that inhibition of hypothalamic Sirt1 shows to decrease food intake and body weight gain, and Cakir et al. discloses that pharmacological inhibition or siRNA mediated knock down of hypothalamic Sirt1 showed to decrease food intake and body weight gain. As example, it should be noted that Dietrich et al. and Cakir et al. do not disclose or suggest any effect of NAD+ in reducing appetite in a subject, let alone disclose or suggest that a decrease in NAD+ reduces appetite in a subject.  
In fact, in accord with the references applied in the rejection, Cakir et al. disclose that fasting increased ARC NAD+ levels and the NAD+/NADH ratio, and that higher NAD+ levels, in addition to an elevated hypothalamic Sirt1 protein expression, suggest that Sirt1 deacetylase activity increases upon fasting (see page 3, right col., 2nd paragraph). In other words, NAD+ level and hypothalamic Sirt1 protein expression are both increased or elevated during fasting and it is obvious to expect that fasting would reduce weight gain and/or obesity. In this light, it should be noted that Sasaki discloses that SIRT1 activity can be increased by providing more NAD+ in mice and that SIRT1 suppresses food intake (i.e.; suppress appetite).
More importantly, Sasaki discloses that SIRT1 activity can be increased by providing more NAD+ in mice (see page 6, left col., 3rd paragraph).  Also, Sasaki discloses that SIRT1 stimulates energy expenditure, suppresses food intake (i.e.; suppress appetite) and regulates glucose homeostasis in POMC neurons, AgRP neurons, and ventromedial hypothalamic SF1-positive neurons, respectively, partly through improved nutrient/hormone sensing in mice (see page 5, right col., 1st paragraph). Furthermore, Sasaki discloses that aging and diets that promote weight gain suppress hypothalamic SIRT1 function by affecting the levels of both SIRT1 and NAD+, which is required for SIRT1 activity (see page 6, right col., next to last paragraph).
Consequently, as set forth, in the above rejection, one having ordinary skill in the art would have been motivated, to treat obesity in an obese patient or subject, comprising administering nicotinamide adenine dinucleotide (NAD) to said patient or subject such as by oral or intraperitoneal administration (i.e.; systemically) as taught by Imai et al. and thus to also reduce or suppress appetite in the obese patient or subject, because a skilled artisan would expect that the administration of NAD to the obese patient or subject would treat obesity or have anti-obesity effects in said obese patient or subject due to the increase in NAD and/or NAD:NADH ratio as taught by Lin et al. and Choi et al., and to expect that the NAD+ level in blood or hypothalamus would increase, especially since Lin et al. and Choi et al. disclose that increasing the NAD level and/or the NAD : NADH ratio would be effective in producing anti-obesity effects or in treating obesity, and Laakso disclose or suggest that increasing the NAD level would be effective in reducing or suppressing appetite, and Sasaki discloses that SIRT1 activity can be increased by providing more NAD+ in mice and that SIRT1 suppresses food intake (i.e.; suppress appetite) and Yoon et al. disclose or suggest that SIRT1 activity occurs or is expressed in the hypothalamus and that increases in NAD+ can be observed in hypothalamic nucleus, and also since NAD+ circulates in the blood.
	The Applicant argues that a person having ordinary skill in the art could expect that systemic administration of NAD+ can increase NAD+ levels in blood or hypothalamus since Yoon discloses that NAD+ in each hypothalamic nucleus was increased by 1.5 to 3.5-fold with systemic administration of NMN (page 711, right col., 2nd paragraph).
However, the above rejection was made by applying Lin et al., Imai et al., Choi et al., Laakso et al., Sasaki and Yoon et al. references. And, Yoon et al. disclose that SIRT1-Mediated eNAMPT Secretion from Adipose Tissue Regulates Hypothalamic NAD+ and Function in Mice (see abstract and title).  Furthermore, Yoon et al. disclose that adipose tissue secrete a key NAD+ Yoon et al. disclose or suggest that SIRT1 activity occurs or is expressed in the hypothalamus (see page 711, right col., 2nd paragraph). In addition, Yoon et al. disclose that increases in NAD+ can be observed in hypothalamic nucleus due to the administration of NMN (see page 711, right col., 2nd paragraph). Consequently, as set forth, in the above rejection, one having ordinary skill in the art would have been motivated, to treat obesity in an obese patient or subject, comprising administering nicotinamide adenine dinucleotide (NAD) to said patient or subject such as by oral or intraperitoneal administration (i.e.; systemically) as taught by Imai et al. and thus to also reduce or suppress appetite in the obese patient or subject, because a skilled artisan would expect that the administration of NAD to the obese patient or subject would treat obesity or have anti-obesity effects in said obese patient or subject due to the increase in NAD and/or NAD:NADH ratio as taught by Lin et al. and Choi et al., and to expect that the NAD+ level in blood or hypothalamus would increase, especially since Lin et al. and Choi et al. disclose that increasing the NAD level and/or the NAD : NADH ratio would be effective in producing anti-obesity effects or in treating obesity, and Laakso disclose or suggest that increasing the NAD level would be effective in reducing or suppressing appetite, and Sasaki discloses that SIRT1 activity can be increased by providing more NAD+ in mice and that SIRT1 suppresses food intake (i.e.; suppress appetite) and Yoon et al. disclose or suggest that SIRT1 activity occurs or is expressed in the hypothalamus and that increases in NAD+ can be observed in hypothalamic nucleus, and also since NAD+ circulates in the blood.
The Applicant argues that Fujii merely discloses that a food composition that comprises a compound or drug can be administered to treat diseases or symptoms caused by low adiponectin state, including obesity. 
However, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to treat obesity in an obese patient or subject, comprising administering a food composition comprising nicotinamide adenine dinucleotide (NAD) such as at an amount of 10 or 50 mg/kg as taught by Imai et al. to said obese patient or subject such as by oral or intraperitoneal administration (i.e.; systemically) as taught by Imai et al., and thus to also reduce or suppress appetite in the obese patient or subject, because a skilled artisan would expect that the administration of NAD to the obese patient or subject would treat obesity or have anti-obesity effects in said obese patient or subject due to the increase in NAD and/or NAD:NADH ratio as taught by Lin et al. and Choi et al., and to expect that the NAD+ level in blood or hypothalamus would increase, especially since Lin et al. and Choi et al. disclose that increasing the NAD level and/or the NAD : NADH ratio would be effective in producing anti-obesity effects or in treating obesity, and Laakso disclose or suggest that increasing the NAD level would be effective in reducing or suppressing appetite, because a skilled artisan would expect that the administration of NAD to the obese patient or subject would treat obesity or have anti-obesity effects in said obese patient or subject due to the increase in NAD and/or NAD:NADH ratio as taught by Lin et al. and Choi et al., and to expect that the NAD+ level in blood or hypothalamus would increase, especially since Lin et al. and Choi et al. disclose that increasing the NAD level and/or the NAD : NADH ratio would be effective in producing anti-obesity effects or in treating obesity, and Laakso disclose or suggest that increasing the NAD level would be effective in reducing or suppressing appetite, and Sasaki discloses that SIRT1 activity can be increased by providing more NAD+ in mice and that SIRT1 suppresses food intake (i.e.; suppress appetite) and Yoon et al. disclose or suggest that SIRT1 activity occurs or is expressed in the hypothalamus and that increases in NAD+ can be observed in hypothalamic nucleus, and also since NAD+ circulates in the blood.
The Applicant argues that Ito merely discloses that decreasing or reducing the elevation or rise blood glucose levels can ameliorate or treat obesity.
However, Ito et al. disclose that an oral dose composition capable of inhibiting a blood sugar increase, having an effect of preventing diabetes or resisting obesity, having an excellent taste and food value, and capable of being easily ingested, by taking it together with other food and drink at the same time, or before or after the taking thereof, so as to inhibit assimilation of sugar contained in the other food and drink (see abstract).  Furthermore, Ito et al. disclose that people who suffer from obesity and diabetes which are considered to be caused by over-nutrition are rapidly increasing. In particular, carbohydrate intake and the action of insulin have attracted attention as a mechanism for the development of obesity. Specifically, when carbohydrates in food are digested and glucose produced is absorbed into the blood and the blood sugar (glucose) level rises, insulin is secreted from the pancreas by the stimulation. Blood glucose is taken up by fat cells and converted to fat by the action of insulin. As a result, fat accumulation in fat cells occurs, and the fat cells become large and cause obesity as represented by visceral fat accumulation type. Furthermore, the fattened fat cells produce physiologically active substances that induce insulin resistance. For this reason, the responsiveness to insulin is reduced, and the postprandial elevated blood glucose level is sustained for a long time, leading to diabetes (see Description, page 1 of 5, [0002]).  In addition, Ito et al. disclose that therefore, in order to prevent obesity and diabetes, it is necessary to prevent excessive intake of carbohydrates to prevent hyperglycemia. By suppressing the rapid rise in blood sugar level, the secretion of insulin is also reduced, the amount of fat synthesis in fat cells is reduced, and obesity can be prevented and ameliorated.  However, dietary restrictions such as restriction of intake of foods rich in carbohydrates and restriction of calories cause excessive stress, which is difficult to continue (see Description, page 1 of 5, [0003]).
 Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, in view of Imai et al., Lin et al., Ito et al., Choi et al., Laakso et al., Sasaki and Yoon et al. to treat obesity in an obese patient or subject such as an obese patient or subject with hyperglycemia (high blood glucose) and diabetes, comprising administering nicotinamide adenine dinucleotide (NAD) to said obese patient or subject such as by oral or intraperitoneal administration (i.e.; systemically), and thus to also reduce or suppress appetite in the obese patient or subject, because a skilled artisan would expect that the administration of NAD to the patient or subject would treat obesity or have anti-obesity effects in said obese patient or subject due to the increase in NAD and/or NAD:NADH ratio as taught by Lin et al. and Choi et al. and to also expect that by decreasing the blood glucose concentration or level in a patient or subject due to NAD administration as taught by Imai et al. would also treat the obesity and hyperglycemia which is characterized by high glucose in the blood and which causes a decrease in NAD : NADH ratio as taught by Lin et al., especially since Lin et al. and Choi et al. disclose that increasing the NAD level and/or the NAD : NADH ratio would be effective in producing anti-obesity effects or in treating obesity and Ito et al. disclose that decreasing or reducing the elevation or rise blood glucose levels can ameliorate or treat obesity, and Laakso disclose or suggest that increasing the NAD level would be effective in reducing or suppressing appetite, and Sasaki discloses that SIRT1 activity can be increased by providing more NAD+ in mice and that SIRT1 suppresses food intake (i.e.; suppress appetite) and Yoon et al. disclose or suggest that SIRT1 activity occurs or is expressed in the hypothalamus and that increases in NAD+ can be observed in hypothalamic nucleus, and also since NAD+ circulates in the blood.
The Applicant argues that Applicant provides a reference [Carles Canto et al., “The NAD+ Precursor Nicotinamide Riboside Enhances Oxidative Metabolism and Protects against High-Fat Diet-Induced Obesity”, Cell Metab., 15, 838-847, June 6, 2012] showing that NAD+ level in brain is not affected by NR feeding. This reference is attached as Appendix 3. This reference at Exhibit 3 (Canto et al., 2012) discloses that chronic nicotinamide riboside (NR) supplementation increased NAD+ levels in both chow diet (CD) (Figure S4A) and high-fat diet (HFD) (Figure 5A) conditions in some tissues, including liver and muscle, but not in others, such as brain or white adipose tissue (WAT) (please see left column, page 842). This is in opposite to the data in Applicant’s claimed invention. Rather, the reference at Exhibit 3
clearly states that the NAD+ level in brain is not affected by NR feeding (see right column on Page 843).
However, the above rejection was made by applying Lin et al., Imai et al., Choi et al., Laakso et al., Sasaki and Yoon et al. references, not Carles Canto et al. reference referred to as Appendix 3. More importantly, based on Lin et al., Imai et al., Choi et al., Laakso et al., Sasaki and Yoon et al. it is obvious to expect that increasing NAD+ level in blood or hypothalamus results in reducing appetite. For example, Laakso disclose or suggest that increasing the NAD level would be effective in reducing or suppressing appetite. Also, Sasaki discloses that SIRT1 activity can be increased by providing more NAD+ That is, NAD+ activates SIRT1 which suppresses food intake (i.e.; suppress appetite). Thus, it is obvious to expect that increasing NAD+ level (which activates SIRT1) in blood or hypothalamus would result in reducing appetite.
Moreover, as set forth, in the above rejection, one having ordinary skill in the art would have been motivated, to treat obesity in an obese patient or subject, comprising administering nicotinamide adenine dinucleotide (NAD) to said patient or subject such as by oral or intraperitoneal administration (i.e.; systemically) as taught by Imai et al. and thus to also reduce or suppress appetite in the obese patient or subject, because a skilled artisan would expect that the administration of NAD to the obese patient or subject would treat obesity or have anti-obesity effects in said obese patient or subject due to the increase in NAD and/or NAD:NADH ratio as taught by Lin et al. and Choi et al., and to expect that the NAD+ level in blood or hypothalamus would increase, especially since Lin et al. and Choi et al. disclose that increasing the NAD level and/or the NAD : NADH ratio would be effective in producing anti-obesity effects or in treating obesity, and Laakso disclose or suggest that increasing the NAD level would be effective in reducing or suppressing appetite, and Sasaki discloses that SIRT1 activity can be increased by providing more NAD+ in mice and that SIRT1 suppresses food intake (i.e.; suppress appetite) and Yoon et al. disclose or suggest that SIRT1 activity occurs or is expressed in the hypothalamus and that increases in NAD+ can be observed in hypothalamic nucleus, and also since NAD+ circulates in the blood.
The Applicant argues that one having ordinary skill in the art could net expect from a combination of the cited references that a systemic administration of NAD results in reducing intake of food, given what has been known to the art (see references provided at Appendices 1 to 3). Applicant respectfully submits that the references provided at Appendices 1 to 3, which
disclose a contrast to the results of the references cited by the Examiner, should be considered in
the obviousness analysis. These reference at Appendices 1-3 provide evidence showing that there
is no reasonable expectation of success in the prior art field that Applicant’s claimed invention
would work, which is strong evidence of non-obviousness. See MPEP § 2143.02. This is especially the case in view of Applicant’s data in the specification, confirming Applicant's clammed invention works despite what was previously disclosed in the prior art.
However, as discussed above, the above rejection was made by applying Lin et al., Imai et al., Choi et al., Laakso et al., Sasaki and Yoon et al. references, not Dietrich et al. or Cakir et al. references. Thus, it does not matter whether Dietrich et al. disclose that inhibition of hypothalamic Sirt1 shows to decrease food intake and body weight gain, and Cakir et al. discloses that pharmacological inhibition or siRNA mediated knock down of hypothalamic Sirt1 showed to decrease food intake and body weight gain. As example, it should be noted that Dietrich et al. and Cakir et al. do not disclose or suggest any effect of NAD+ in reducing appetite in a subject, let alone disclose or suggest that a decrease in NAD+ reduces appetite in a subject.  
In fact, in accord with the references applied in the rejection, Cakir et al. disclose that fasting increased ARC NAD+ levels and the NAD+/NADH ratio, and that higher NAD+ levels, in addition to an elevated hypothalamic Sirt1 protein expression, suggest that Sirt1 deacetylase activity increases upon fasting (see page 3, right col., 2nd paragraph). In other words, NAD+ level and hypothalamic Sirt1 protein expression are both increased or elevated during fasting and it is obvious to expect that fasting would reduce weight gain and/or obesity. In this light, it should be noted that Sasaki discloses that SIRT1 activity can be increased by providing more NAD+ in mice and that SIRT1 suppresses food intake (i.e.; suppress appetite).
More importantly, Sasaki discloses that SIRT1 activity can be increased by providing more NAD+ in mice (see page 6, left col., 3rd paragraph).  Also, Sasaki discloses that SIRT1 stimulates energy expenditure, suppresses food intake (i.e.; suppress appetite) and regulates glucose homeostasis in POMC neurons, AgRP neurons, and ventromedial hypothalamic SF1-positive neurons, respectively, partly through improved nutrient/hormone sensing in mice (see page 5, right col., 1st paragraph). Furthermore, Sasaki discloses that aging and diets that promote weight gain suppress hypothalamic SIRT1 function by affecting the levels of both SIRT1 and NAD+, which is required for SIRT1 activity (see page 6, right col., next to last paragraph).
Consequently, as set forth, in the above rejection, one having ordinary skill in the art would have been motivated, to treat obesity in an obese patient or subject, comprising administering nicotinamide adenine dinucleotide (NAD) to said patient or subject such as by oral or intraperitoneal administration (i.e.; systemically) as taught by Imai et al. and thus to also reduce or suppress appetite in the obese patient or subject, because a skilled artisan would expect that the administration of NAD to the obese patient or subject would treat obesity or have anti-obesity effects in said obese patient or subject due to the increase in NAD and/or NAD:NADH ratio as taught by Lin et al. and Choi et al., and to expect that the NAD+ level in blood or hypothalamus would increase, especially since Lin et al. and Choi et al. disclose that increasing the NAD level and/or the NAD : NADH ratio would be effective in producing anti-obesity effects or in treating obesity, and Laakso disclose or suggest that increasing the NAD level would be effective in reducing or suppressing appetite, and Sasaki discloses that SIRT1 activity can be increased by providing more NAD+ in mice and that SIRT1 suppresses food intake (i.e.; suppress appetite) and Yoon et al. disclose or suggest that SIRT1 activity occurs or is expressed in the hypothalamus and that increases in NAD+ can be observed in hypothalamic nucleus, and also since NAD+ circulates in the blood.
Also, and again, the above rejection was made by applying Lin et al., Imai et al., Choi et al., Laakso et al., Sasaki and Yoon et al. references, not Carles Canto et al. reference referred to as Appendix 3. More importantly, based on Lin et al., Imai et al., Choi et al., Laakso et al., Sasaki and Yoon et al. it is obvious to expect that increasing NAD+ level in blood or hypothalamus results in reducing appetite. For example, Laakso disclose or suggest that increasing the NAD level would be effective in reducing or suppressing appetite. Also, Sasaki discloses that SIRT1 activity can be increased by providing more NAD+ That is, NAD+ activates SIRT1 which suppresses food intake (i.e.; suppress appetite). Thus, it is obvious to expect that increasing NAD+ level (which activates SIRT1) in blood or hypothalamus would result in reducing appetite. Moreover, as set forth, in the above rejection, one having ordinary skill in the art would have been motivated, to treat obesity in an obese patient or subject, comprising administering nicotinamide adenine dinucleotide (NAD) to said patient or subject such as by oral or intraperitoneal administration (i.e.; systemically) as taught by Imai et al. and thus to also reduce or suppress appetite in the obese patient or subject, because a skilled artisan would expect that the administration of NAD to the obese patient or subject would treat obesity or have anti-obesity effects in said obese patient or subject due to the increase in NAD and/or NAD:NADH ratio as taught by Lin et al. and Choi et al., and to expect that the NAD+ level in blood or hypothalamus would increase, especially since Lin et al. and Choi et al. disclose that increasing the NAD level and/or the NAD : NADH ratio would be effective in producing anti-obesity effects or in treating obesity, and Laakso disclose or suggest that increasing the NAD level would be effective in reducing or suppressing appetite, and Sasaki discloses that SIRT1 activity can be increased by providing more NAD+ in mice and that SIRT1 suppresses food intake (i.e.; suppress appetite) and Yoon et al. disclose or suggest that SIRT1 activity occurs or is expressed in the hypothalamus and that increases in NAD+ can be observed in hypothalamic nucleus, and also since NAD+ circulates in the blood.
That is, based on the applied prior art references there is reasonable expectation of success to arrive at Applicant’s claimed invention. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623